Although the granting of the motion did not impinge upon the constitutional right to a trial by jury (Steck v. Colorado Fuel & Iron Co., 142 N. Y. 236; 4 Carmody on New York Practice, p. 2692, and cases cited) the record did not warrant the granting of a compulsory order of reference on the ground that the examination of a long account was necessary within the meaning of section 466 of the Civil Practice Act, under long-settled authority. (Davidson v. Sterngass, 279 App. Div. 875, and cases cited therein; Untermyer v. Beinhauer, 105 N. Y. 521.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.